Sir, I should like at the outset to extend to 
you, on behalf of the delegation of the 
Democratic Republic of the Sudan, sincere 
congratulations upon your election as President 
of this session of the General Assembly. We are 
confident that your experience and wisdom will 
enable you to lead our deliberations successfully.
46.	We should also like to take this 
opportunity to express to your predecessor, Mr. 
Kittani, our deep appreciation of his 
indefatigable efforts for the success - of the 
thirty-sixth session, and to wish him all the 
best in his future endeavors.
47.	Since this is the first regular session 
of the General Assembly since the election of the 
new Secre¬tary-General, Mr. Javier Perez de 
Cuellar, I should like to congratulate him first 
on his election, and secondly on his excellent 
report on the work of the Organization. The 
report is of special importance, in our view, for 
two reasons: first, for its candour and courage 
in identifying the weakness in the Organi¬zation 
and of its authority, and secondly, for its 
timeliness, as it was released at a time when the 
authority and prestige of the Organization were 
waning and when the Security Council, the 
principal organ entrusted with the maintenance of 
peace and security, was almost paralysed.
48.	We say this with specific reference to 
the failure of the Security Council to deter 
Israel and to put an end to its aggressive 
actions, the latest of which was the invasion and 
occupation of Lebanon and of its capital, Beirut 
and the genocide carried out against Palestinians 
and Lebanese in southern Lebanon and west Beirut 
which culminated in the massacres at the Shatila 
and Sabra refugee camps. Session after session, 
the overwhelming majority of the members of the 
international community represented in the 
Assembly have warned about and called attention 
to the aggres¬sive nature of Israel, its 
expansionist policies and its sinister design to 
exterminate the Palestinian people. Its latest 
act of aggression against Lebanon and the 
Palestinians is but additional proof of those 
sinister designs.
49.	The records attests to this assertion: 
first, the Israeli invasion of Lebanon was 
mounted under extremely dubious pretexts at a 
time when the PLO was fully respecting the 1981 
cease-fire agreement; secondly, the invasion and 
the genocide that followed took place at a time 
when the Security Council was constantly meeting, 
adopting resolution after resolu¬tion to no 
avail; thirdly, the invasion and its gruesome 
aftermath took place while the whole world, 
through the mass media, was watching the carnage; 
fourthly, Israel persisted in its barbaric 
activities in Lebanon despite the advice, the 
warning, the opposition and the denunciation of 
the whole international community, including 
Israel's allies; fifthly, Israel not only defied 
the resolutions of the General Assembly and of 
the Security Council, but went further, defying 
and brushing aside the authority of the Security 
Council represented by the United Nations 
peace-keeping forces in southern Lebanon: 
sixthly, the Beirut mas¬sacre was a further 
manifestation not only of Israel's defiance of 
the United Nations but also of its defiance of 
the whole international community and of its 
Mends when it blatantly violated the Beirut 
agreement, under which the Palestinian fighters 
left Beirut, leaving thousands of Palestinian 
civilians under the sole protection of the 
guarantees contained in that agreement.
50.	Israel is committing all these atrocities 
under the pretext of defending its security. What 
kind of security is Israel referring to? Is it 
the indefinable security that was the pretext for 
bombing the Iraqi nuclear research centre, 
hundreds of miles away and across the territory 
of two sovereign countries at a time when the 
Israeli nuclear reactor in Daymona operates 
outside the obligations contained in the Treaty 
on the Non-Proliferation of Nuclear Weapons and 
outside the monitoring and safe¬guards of IAEA? 
Is it the security that was the pretext for 
annexing Arab Jerusalem and declaring it the 
eternal capital of Israel over the objection of 
the world and against the resolutions of the 
General Assembly and of the Security Council? Is 
it the security that was the pretext for 
occupying and then annexing the Syrian Golan 
Heights, the strategic heights that overlook 
Damascus? Is it the security that was the pretext 
for the perpetual occupation of the West Bank and 
for the planting of fortified settlements and 
armed settlers in the midst of hundreds of 
thou¬sands of unarmed Palestinian villagers? Is 
it the secu¬rity that was the pretext for 
storming through southern Lebanon, destroying its 
towns and villages, besieging Beirut and 
interring in Lebanon's internal affairs after 
violating its sovereignty and destroying its 
national unity? Is it, in the final analysis, the 
security that was the pretext for exterminating 
thousands of unarmed Palestinians, women, old 
peo¬ple and children, because more than 30 years 
of homelessness and oppression had not silenced 
their demands for the fulfilment of their 
legitimate rights?
51.	What security and secure boundaries does 
Israel want? Is it the kind of security that does 
not recognize the right of others to security or 
the kind where bound¬aries are continuously 
shifting and expanding? Is it not painfully 
puzzling that some of us still argue that peace 
in the Middle East will not obtain unless 
Israel's security is guaranteed? To whom are the 
security guarantees more vital: to Israel, that 
spreads its troops and modem war machine all over 
the region; or to Lebanon, Syria, Jordan, the 
other Arab coun¬tries and the homeless 
Palestinian people, victims of daily Israeli 
aggression?
52.	We have opted and we shall continue to 
opt for peace, peace that is based on justice and 
not peace imposed by guns. The Twelfth Arab 
Summit Confer¬ence at Fez clearly reflected this 
strong commitment to just and lasting peace in 
the Middle East, peace that will guarantee the 
security of all States in the region and the 
achievement of the inalienable rights of the 
Palestinian people, including their right to 
self-determination and to the establishment of 
their State on their land. That peace will not be 
achieved unless the Palestinians, represented by 
the PLO, their sole legitimate representative, 
participate in negotiating that peace.
53.	It is now abundantly clear to the 
Assembly, which represents the conscience of the 
international community, that a just and lasting 
peace in the Middle East cannot be achieved 
without a just and lasting solution to the 
Palestinian question, which remains the core of 
the Middle East conflict. This solution must 
guarantee the achievement of the inalienable 
rights of the Palestinian people, including their 
right to self-determination, sovereignty and 
independence and to the establishment of their 
independent State on their land. This will not be 
achieved without ensuring Israeli compliance with 
the resolutions of the Security Council and the 
General Assembly calling for the total and 
unconditional withdrawal of Israel from all Arab 
territories occupied since 1967, including Arab 
Jerusalem, and for the realization of the 
legitimate rights of the Palestinian people.
54.	At the Fez Conference the Arabs were 
unani¬mous concerning peace based on justice, and 
con¬firmed their genuine desire for it. In our 
view, the Fez decision has created, for the first 
time in the history of this issue, a favorable 
climate for all parties con¬cerned to bring about 
a just settlement of the conflict in the Middle 
East, especially bearing in mind the new, 
positive development in the American attitude. 
This is reflected in President Reagan's 
initiative and his expressed desire for a 
peaceful settlement that will end the tragic 
suffering in the Middle East.
55.	We welcome all the efforts now being 
exerted to ensure a just settlement of the Middle 
East prob¬lem and hope that those efforts and 
endeavors will not be nullified by the 
intransigence of the Israeli Government.
56.	In surveying the present international 
situation, we clearly note the gap between the 
prevailing situa¬tion in international relations 
and that situation which the peoples of the world 
aspire to in regard to the realization of 
international peace and security. The problems we 
are facing are becoming more complicated and 
hotbeds of tension and conflict throughout the 
world continue to pose serious threats to 
international peace and security.
57.	The Sudan is following with increasing 
concern the Iran-Iraqi war, which has been going 
on for more than two years now despite all 
efforts to stop it. From this rostrum, we commend 
the Iraqi initiatives and efforts, made within 
and outside the United Nations, to stop the 
suffering of the peoples of those two Moslem 
countries. We call on Iran to respond positively 
to those efforts so that Moslem resources and 
wealth can be utilized for the good of the Moslem 
nation.
58.	The Sudan firmly believes in the 
principles of respect for the sovereignty and 
independence of all countries and peoples, the 
illegality of intervention in all its forms in 
internal affairs, the inadmissibility of the use 
or threat of use of force in international 
relations and the necessity of halting all forms 
of aggression and pressure—covert or overt—that 
threaten the sovereignty and political 
independence of other countries.
59.	That is why we view with anxiety the 
presence of foreign troops in Afghanistan and 
Kampuchea. We reiterate our call for the 
withdrawal of all foreign troops so that the 
peoples of those two countries can exercise their 
inalienable right to decide on the politi¬cal, 
social and economic systems they deem fit for 
their countries, without foreign intervention or 
domi¬nation.
60.	We also hope that efforts to arrive at a 
just and peaceful solution to the questions of 
Korea and Cyprus will meet with success and bring 
peace, stability, development and national unity, 
which are the aspirations of the peoples of those 
countries.
61.	The Sudan is following with great concern 
and attention the developments of the political 
situation in South Africa. In this regard, it is 
about time for the racist clique in Pretoria to 
learn that neither peripheral nor cosmetic 
changes can remedy that abhorrent situation. What 
is needed is radical and far-reaching change that 
will abolish the apartheid system and establish a 
just and democratic society, where the majority 
enjoy their freedom as well as their inalien¬able 
sovereign rights. It is our conviction that, no 
matter how long it takes, that goal will be 
achieved through the ongoing heroic struggle of 
the national resistance movement in South Africa.
62.	One cannot venture to address the 
problems in southern Africa without addressing 
the question of Namibia, which the international 
community had expected would take its rightful 
place in this body.
It is time for the international community to put 
an end to the delay in the settlement of the 
Namibian issue. It is our understanding that the 
latest round of negotiations has achieved some 
positive results, which we hope will lead to the 
adoption of accelerated measures in implementing 
the peaceful plan for the independence of Namibia 
in accordance with Security Council resolution 
435 (1978).
63.	We in the Sudan hail the heroic role of 
the South West Africa People's Organization 
[SWAPO] and its capable handling of the arduous 
negotiations despite the maneuvers employed by 
South Africa in that process. We also commend the 
role of the front¬line African States and the 
wisdom, co-operation and flexibility they 
exhibited in the course of those negotiations. 
Moreover, we appreciate the role played by the 
Western contact group in the initial efforts, 
which helped make possible the adoption of 
resolu¬tion 435 (1978). However, now more than 
ever before, we urge the contact group, to do its 
utmost to exert the necessary influence on South 
Africa so that it will meet its commitment as 
stipulated in the plan within the framework of a 
declared timetable, before we lose this valuable 
opportunity, which may be the last. It is also 
imperative that such a move ultimately lead to 
the peaceful termination of the illegal 
occupation of Namibia by South Africa and allow 
the people of Namibia to exercise their 
legitimate right to self- determination.
64.	In view of its commitment to the cause of 
African liberation in general and the 
independence of Namibia in particular, as well as 
its uncompromising belief in the effective role 
which the United Nations must play in settling 
the Namibian problem, the Sudan has agreed in 
principle to participate in the United Nations 
peace-keeping force envisaged for the 
transitional period of the implementation of the 
independence plan for Namibia. This was 
originally stated by President Jaafar Mohamed al 
Nemery, at the thirty- third session of the 
General Assembly meeting, in his capacity as 
Chairman of the Assembly of Heads of State and 
Government of the Organization of African Unity 
in 1978. We should like once again to confirm 
from this rostrum the fact that we agree to 
participate in the United Nations peace¬keeping 
force for Namibia. That participation is, indeed, 
in pursuance of our African obligations to render 
moral and material support to SWAPO and to the 
people of Namibia to enable them to manage their 
own affairs after independence.
65.	Despite the aspirations that led the 
international community to convene the second 
special session devoted to disarmament, last 
June, that session failed to meet those 
aspirations to even the minimum degree.
66.	However, the failure of that session 
should not preclude us from stressing the 
importance of the comprehensive programme of 
disarmament, which would determine the specific 
measures of disarmament which should be 
implemented within a defined time¬frame, as well 
as other measures to prepare the way for future 
negotiations leading towards general and complete 
disarmament. Priority in disarmament negotiations 
should be given to nuclear weapons, and then 
other weapons of mass destruction, including 
chemical weapons and any others which may be 
deemed to be excessively injurious or o have 
indiscriminate effects.
67.	The Sudan firmly believes that the 
establish¬ment of nuclear-weapon-free zones on 
the basis of agreements or arrangements freely 
reached among the States of the zones concerned 
constitutes an important disarmament measure. In 
that conviction, the Sudan has consistently 
supported the efforts of the Organiza¬tion to 
transform the Indian Ocean into a zone of peace, 
free from the arms race and foreign military 
presence manifested in the form of military bases 
and installation, nuclear weapons and other 
weapons of mass destruction, and any 
manifestation of great- Power rivalry.
68.	To that end the Sudan will spare no 
effort, in sincere co-operation with the States 
of the region, to crystallize the concept of 
'.the Red Sea as a lake of peace free from 
big-Power military strategic rivalry.
71. Faithful to the decisions of the OAU, the 
Sudan also consistently stresses the necessity to 
transform the African continent into a 
nuclear-weapon-free zone and eliminate all forms 
of foreign influence and intervention therein.
72.	The economic reports issued recently by 
Govern¬ments and various bodies of the United 
Nations system all indicate that the present 
international economic crisis is the most serious 
crisis since the 1930s. This evaluation is made 
more disturbing by all the economic indicators in 
developed countries. Unemployment has broken all 
the records of the past 50 years. Growth rates 
are becoming slower than ever and inflation is 
not yet under control. Trade restrictions and 
barriers threaten the world with new trade wars 
that would complete the similarity between the 
current crisis and that of the 1930s.
73.	The most dangerous aspect of the present 
crisis is its devastating impact on the economies 
of the developing countries, particularly the 
least developed and the African countries, and 
its negative impact on international economic 
co-operation, which is characterized at present 
by a diminished commitment to multilateralism and 
a decline in official develop¬ment assistance, 
which is essential to the development efforts of 
he least developed countries. The financial 
crisis in UNDP and the difficulties connected 
with the sixth replenishment of the International 
Develop¬ment Association and other international 
development institutions are clear proofs of this 
dangerous trend.
74.	The Sudan and the other least developed 
coun¬tries are the hardest hit by the 
international economic crisis, and the least 
capable of cushioning the recur¬rent 
international economic shocks. Despite this 
unfavorable international economic climate, the 
Sudan is endeavoring to overcome its economic 
problems with a two-pronged approach. The first 
is self-reliance and the mobilization and 
involvement of its citizens and regions in the 
process of development. The second is the 
utilization of bilateral, regional and 
international economic co-operation for its 
benefit and that of its partners.
75.	The most outstanding achievement 
internally is the implementation of the new 
regional government system in the Sudan, a 
country with a territory of 1 million square 
miles, which must broaden the political and 
economic participation and involvement of all 
parts of the country. Under this system, the 
Sudan is divided into six regions, each with a 
parliament, a cabinet and a governor, enjoying 
wide powers, especially in economic and social 
development and the provision of various 
services. It is our hope that the application of 
this system will accelerate regional development, 
consolidate the principle of self-reliance and 
facilitate the fair distribution of the fruits of 
economic and social development throughout the 
country.
76.	In spite of our own efforts and 
self-reliance, we have to admit that the present 
stage in the prevail¬ing international economic 
situation necessitates increasing support from 
the international community for our development 
efforts, particularly through increasing official 
development assistance, bilaterally and 
multilateral, and technical co-operation through 
UNDP and other United Nations agencies.
77.	True to its racial, cultural and 
historical identity, the Sudan, which belongs to 
the Arab African region, has worked actively for 
Afro-Arab solidarity and the strengthening of the 
machinery and economic and political institutions 
that serve that end. In Africa the Sudan 
consistently calls for adherence to the policy of 
good-neighborliness, the non-use of force and the 
peaceful settlement of disputes through political 
solutions, because these are the lasting 
solutions. We do this in the conviction that such 
a policy will bring Africa peace, stability and 
progress. Only in that way can Africa channel all 
its abilities towards develop¬ment and 
construction, rather than waste them in disputes 
and conflicts. Africa is in great need of the 
tractor and other means of construction rather 
than the cannon and other means of destruction.
78.	Matching words with deeds, the Sudan 
works seriously for the strengthening of 
relations with neighbouring countries. Bilateral 
and tripartite ministerial committees have been 
established with many of those countries, with a 
view to consolidating and strengthening those 
relations, ensuring respect for the independence 
and security of those countries, the well-being 
of their peoples and the enhancement of their 
socio-economic development.
79.	As a result of that conviction, and with 
the aim of achieving such objectives, a charter 
of integration between Egypt and the Sudan has 
been drafted and will be signed in the next few 
days. This charter represents the organizational 
framework for steering the development process in 
the two countries through the implementation of a 
number of projects of eco¬nomic, social and 
cultural integration. By establishing such an 
interaction, the Sudan and Egypt are attempting 
to create an example of regional co-oper¬ation. 
The charter of integration between the Sudan and 
Egypt constitutes a serious step towards the 
achievement of regional co-operation and 
integration in Africa, in accordance with the 
Lagos Plan of Action adopted by the OAU Assembly 
of Heads of State and Government in April 1980.2
80.	The OAU was created as an embodiment of 
African wisdom inspire by a heritage deeply 
rooted in historyand as a manifestation of 
Africa's ability to overcome all the obstacles in 
its path. Since its inception in 1963 the 
organization has upheld the same lofty and noble, 
principles and objectives as the United Nations. 
As envisaged by its founding fathers, the OAU has 
come to be regarded as a tributary of this 
international Organization whose aim it is to 
strengthen and uphold the same ideals and 
principles. Throughout the years the OAU has 
proved to be resilient in the face of the 
afflictions and crises it has faced, and it has 
proved stronger than the problems imposed upon 
it. It has also resisted attempts to weaken it or 
disrupt its unity or to hinder the achieve¬ment 
of its objectives. The OAU has continued to be 
the embodiment of the conviction of all African 
peoples that solving African problems is the 
respon-sibility of the Africans themselves and 
should be faced with African wisdom and 
determination and dealt with through the 
institutions and machinery devised at sessions of 
the OAU Assembly for the settlement of these 
problems. We trust that, despite the crises it 
faces today, that organization will be able to 
contain the differences confronting it. Faithful 
to the objec¬tives and principles of the OAU, the 
Sudan and its African brothers will spare no 
effort to enable the organization to overcome 
those differences and to attain the objectives 
for which it has been created.
81.	Unlike other least developed countries, 
the Sudan suffers not only from the impact of the 
international economic crisis but also from a 
continuous influx of refugees, which adds an 
additional burden that drains resources and 
efforts already earmarked for financial, economic 
and social development. The refugees registered 
by the United Nations in the Sudan total more 
than a half million, although the number actually 
entering the country across the borders with its 
eight neighbors far exceeds that. In spite of 
this heavy burden and its disruptive 
consequences, the Sudan has succeeded in 
developing a unique experiment in the field of 
receiving and caring for refugees. Our experience 
in rehabilitating refugees, in an exemplary 
manner commended by the international community, 
has enriched the experience of the Sudanese 
authorities concerned and created an able cadre 
in that Held. As a result, the problem of the 
refugees in the Sudan has gone from the stage of 
immediate relief to a system of planning for the 
relocation of refugees in well-prepared 
accommodations, together with basic educational 
and health services and employment opportunities, 
which allow the refugees to become independent.
82.	To implement these projects, the Sudan 
made considerable efforts to mobilize resources 
from Governments, international organizations and 
volun¬tary agencies. In this context, in June 
1980 the Sudan organized the International 
Conference on Refugees, in Khartoum, and declared 
1980 the Year of Refugees in the Sudan. In 
continuation of those efforts an inter¬national 
seminar was held in Khartoum on 11 Sep¬tember of 
this year. Participants in that seminar included 
international experts in the field of refugee 
problems as well as representatives of the 
refugees themselves. The seminar discussed a 
number of issues, the most important being the 
integration of the refugee projects into local 
and national develop¬ment plans. The Sudan has 
always pursued positive policies on refugee 
questions, for humane and ethical reasons, and 
also in compliance with regional and 
international instruments—to which the Sudan is a 
party and which it has incorporated in its 
Constitu¬tion—as well as practices, providing for 
such rights.
83.	The Sudan welcomed the convening of the 
International Conference on Assistance to 
Refugees in Africa, held at Geneva in April 1981, 
and commended its outcome as a step in the right 
direction to be followed by other international 
measures commensurate with the needs of those 
refugees, taking into account their continuous 
influx and the negative impact on the host 
countries and peoples.
84.	My delegation would like to reiterate the impor¬tance of holding 
a follow-up conference in 1983 to evaluate the 
progress achieved in the implementation of the 
recommendations and decisions of the first 
Conference, to consider ways and means of 
over¬coming the difficulties and problems 
hindering the implementation of some of the 
recommendations and decisions of that Conference 
and to urge the inter¬national community to 
honour its commitments to African refugees and 
African host countries.
85.	At the thirty-sixth session I con¬cluded 
my statement to the Assembly by reaffirming the 
Sudan's unequivocal belief in the role of the 
United Nations, particularly with respect to the 
maintenance of international peace and security. 
Today I shall conclude by reiterating our call 
for the con¬solidation and strengthening of the 
United Nations, especially the Security Council, 
so that the Organi¬zation can fulfill its basic 
role in the maintenance of peace. The 
Secretary-General's report on the work of the 
Organization has courageously and frankly 
reflected the concerns of the majority of the 
Member States about what has become of the 
Organization and of its role in the maintenance 
of international peace and security. We hope that 
the Secretary- General's ideas and proposals will 
be seriously considered by all Member States, and 
particularly by the Security Council—perhaps at a 
high-level meeting, as the Secretary-General has 
proposed. In this regard it suffices to submit 
the following observations.
86.	First, we agree with the 
Secretary-General that the establishment of the 
collective security system provided for in the 
Charter is the only way for the United Nations to 
carry out its basic task. Reinforcing the 
collective security system would protect the 
small and weak nations and save the vast 
resources now wasted on armaments in a world that 
respects only force.
87.	Secondly, the reluctance of some States 
to resort to the Security Council for the 
settlement of disputes or the maintenance of 
peace or to do so only when it is too late, 
defeats the main objective behind its creation. 
It is worth mentioning here that adjudication by 
the Council must be coupled with an absolute 
commitment on the part of Council members, 
especially ifs permanent members, which have a 
special responsibility in this respect, just as 
they have special rights, to fulfill their 
responsibility.
88.	Thirdly, the Security Council must 
consider appropriate ways of making Member States 
observe and respect its decisions. The Council 
will have to be ready to deal with those States 
which violate its decisions.
89.	Fourthly, the role played by the United 
Nations peace-keeping forces cannot be separated 
from the efficacy of the Council in exercising 
its authority and using its prestige and in 
ensuring that its resolutions will be 
implemented. Peace-keeping forces, as we all 
know, are a moral rather than a military 
deterrent. We believe that the 
Secretary-General's proposal for strengthening 
peace-keeping operations through collective 
guarantees is a matter which deserves serious 
study.
90.	In conclusion, the commitment of Member 
States to the Charter and its objectives is the 
only guarantee of its effectiveness in 
maintaining international peace and security and 
ensuring prosperity for all the peoples of the 
world.
